Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on April 22, 2020 and July 8, 2021 have been considered by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US Pub. 2014/0060595) (new cited) in view of Krzossa (DE 3708440) (cited by Applicant).
Regarding claim 1, Alexander et al. discloses a household appliance having a physical alteration element configured to implement an automatic cycle of operation for treating an article, the household appliance (10) comprising: a treating chamber (18) configured to receive the article for treatment according to the automatic cycle operation (Abstract); a sump (70) fluidly couple to the treating chamber (18); a liquid circuit fluidly coupled to the at least one of the treating chamber (18) or the sump (Par. 27); an immersible heater (84) located within the sump (70) (Abstract; Fig. 1; Par. 18-19 and 27-28).  Alexander et al. does not disclose a mechanical vibrator physically coupled to the immersible heater.  Krzossa discloses a mechanical vibrator physically coupled to the heater (Par. 5-6 and 9-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Alexander et al., a mechanical vibrator physically coupled to the immersible heater, as taught by Krzossa, for the purpose of decalcification such as lime or minerals.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US Pub. 2014/0060595) in view of Krzossa (DE 3708440) and further view of Kim (KR 2019-0065223) (cited by Applicant).
Regarding claim 2, Alexander/Krzossa disclose substantially all features of the claimed invention as set forth above including from Alexander, the immersible heater (84) except the immersible heater is an immersible laminate heater having a pair of electrodes and a laminate structure comprising: a thermoresistive nano-coating heater layer electrically connected to the pair of electrodes; a liquid-impermeable and electrically non-conductive barrier layer abutting the heater layer; and a superhydrophobic nano-coating protective layer abutting the barrier layer.  Kim discloses an immersible laminate heater (100) having a pair of electrodes (20 or 27) and a laminate structure comprising: a thermoresistive nano-coating heater layer (30) electrically connected to the pair of electrodes (20 or 27); a liquid-impermeable and electrically non-conductive barrier layer (40) abutting the heater layer (30); and a superhydrophobic nano-coating protective layer (50) abutting the barrier layer (40) (Fig. 1-2; Par. 8 and 43-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Alexander/Krzossa, the immersible heater is an immersible laminate heater having a pair of electrodes and a laminate structure comprising: a thermoresistive nano-coating heater layer electrically connected to the pair of electrodes; a liquid-impermeable and electrically non-conductive barrier layer abutting the heater layer; and a superhydrophobic nano-coating protective layer abutting the barrier layer, as taught by Kim, for the purpose of providing a flexible waterproof heater that can directly installed in a liquid.
Regarding claim 3, Alexander/Krzossa/Kim disclose substantially all features of the claimed invention as set forth above including from Kim, the immersible heater (100) comprises a support layer (10) with the laminate structure (Fig. 2) provided on a first surface (13) of the support layer (10); and from Krzossa, the mechanical vibrator physically coupled to the heater (Par. 5-6 and 9-10), and a second surface (11) of the support layer (10) except the mechanical vibrator coupled to a second surface of the support layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Alexander/Krzossa/Kim, the mechanical vibrator coupled to a second surface of the support layer, for the purpose of attaching the vibrator the heater element for decalcification such as lime or minerals.
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US Pub. 2014/0060595) in view of Krzossa (DE 3708440) and further view of Li (US Pub. 2019/0330779) (new cited).
Regarding claims 6-8, Alexander/Krzossa disclose substantially all features of the claimed invention as set forth above including from Krzossa, the mechanical vibrator (Par. 5-6 and 9-10) except the mechanical vibrator is an electromagnetic mechanical vibrator; wherein the mechanical vibrator is operable at a single constant frequency; and is operable at variable frequency.  Li discloses the used of the mechanical vibrator (15) is an electromagnetic mechanical vibrator; and is operable with low frequency or at a certain frequency (Fig. 1; Par. 60-62 and 89-91).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Alexander/Krzossa, the mechanical vibrator is an electromagnetic mechanical vibrator; wherein the mechanical vibrator is operable at a single constant frequency; and is operable at variable frequency, as taught Li, for the purpose of suitable to the user specific application to select the vibration device as an electromagnetic vibration that operable with a specific frequency.
Claim(s) 9, 11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US Pub. 2014/0060595) in view of Kim (KR 2019-0065223).
Regarding claim 9, Alexander et al. discloses a household appliance having a physical alteration element configured to implement an automatic cycle of operation for treating an article, the household appliance (10) comprising: a treating chamber (18) configured to receive the article for treatment according to the automatic cycle operation (Abstract); a sump (70) fluidly couple to the treating chamber (18); a liquid circuit fluidly coupled to the at least one of the treating chamber (18) or the sump (Par. 27); an immersible heater (84) located within the sump (70) (Abstract; Fig. 1; Par. 19-19 and 27-28).  Alexander et al. does not disclose the immersible laminate heater having a pair of electrodes and a laminate structure comprising: a thermoresistive nano-coating heater layer electrically connected to the pair of electrodes; a liquid-impermeable and electrically non-conductive second barrier layer abutting the heater layer; and a superhydrophobic nano-coating protective layer abutting the second barrier layer.  Kim discloses the immersible laminate heater (100) having a pair of electrodes (20 or 27) and a laminate structure comprising: a thermoresistive nano-coating heater layer (30) electrically connected to the pair of electrodes (20 or 27); a liquid-impermeable and electrically non-conductive second barrier layer (40) abutting the heater layer (30); and a superhydrophobic nano-coating protective layer (50) abutting the second barrier layer (40) (Fig. 1-2; Par. 8 and 43-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Alexander, the immersible laminate heater having a pair of electrodes and a laminate structure comprising: a thermoresistive nano-coating heater layer electrically connected to the pair of electrodes; a liquid-impermeable and electrically non-conductive second barrier layer abutting the heater layer; and a superhydrophobic nano-coating protective layer abutting the second barrier layer, as taught by Kim, for the purpose of providing a flexible waterproof heater that can directly installed in a liquid.
Regarding claim 11, Kim discloses the immersible heater (100) comprises a support layer (10), with the laminate structure provided on the support layer (Fig. 2). 
Regarding claim 15, Kim discloses the protective layer (50) has a low friction properties to prevent adhesion of limescale to the protective layer (Par. 73-74).
Regarding claim 16, Alexander/Kim disclose substantially all features of the claimed invention as set forth above including from Kim, controlling the thickness and volume of the protective layer (50) (Par. 83) except the protective layer has a thickness of 0.5 to 20 microns.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Alexander/Kim, the protective layer has a thickness of 0.5 to 20 microns, for the purpose of suitable to the user specific application for rapid heating.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US Pub. 2014/0060595) in view of Kim (KR 2019-0065223) and further view of Krzossa (DE 3708440).
Regarding claim 10, Alexander/Kim disclose substantially all features of the claimed invention as set forth above except a mechanical vibrator couple to the immersible heater and configured to mechanically vibrate the immersible heater.  Krzossa discloses a mechanical vibrator couple to the immersible heater and configured to mechanically vibrate the immersible heater (Par. 5-6 and 9-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Alexander/Kim, a mechanical vibrator couple to the immersible heater and configured to mechanically vibrate the immersible heater, as taught by Krzossa, for the purpose of decalcification such as lime or minerals.
Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2019-0065223) in view of and further view of Krzossa (DE 3708440).
Regarding claim 17, Kim discloses a flexible waterproof heater and manufacturing method thereof comprising: a pair of electrode (20 or 27); and a laminate structure comprising: a thermoresistive nano-coating heater layer ((30) electrically connected to the pair of electrodes (20 or 27); a liquid-impermeable and electrically non-conductive second barrier layer (40) abutting the heater layer (30); and a superhydrophobic nano-coating protective layer (50) abutting the second barrier layer (40) (Fig. 1-2; Par. 8 and 43-45).  Kim does not disclose a mechanical vibrator coupled to the immersible heating element and configured to mechanically vibrate the immersible heating element.  Krzossa discloses a mechanical vibrator coupled to the immersible heating element and configured to mechanically vibrate the immersible heating element (Par. 5-6 and 9-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Kim, a mechanical vibrator coupled to the immersible heating element and configured to mechanically vibrate the immersible heating element, as taught by Krzossa, for the purpose of decalcification such as lime or minerals.
Regarding claim 18, Kim discloses the immersible heating element (100) is a non-tubular heating element (Fig. 1-2; Par. 30).
Regarding claim 19, Kim discloses the immersible heating element (100) comprises a support layer (10), with the laminate structure provided on the support layer (20) (Fig. 2).
Allowable Subject Matter
Claims 4-5, 12-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        10/20/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761